Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

TEHC, LLC
(NPI: 1487651915),

Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-15-1469
Decision No. CR4371

Date: October 29, 2015

DECISION

The Centers for Medicare & Medicaid Services (CMS) revoked the Medicare billing
privileges of TEHC, LLC (Petitioner) because Petitioner failed to comply with Medicare
enrollment requirements when it sought reimbursement for providing home health care
services allegedly without a physician’s order for such services. Petitioner requested a
hearing to dispute the revocation. Because Petitioner reasonably relied on orders that it
received from a physician’s office to provide home health services, and filed claims with
Medicare for reimbursement for such services based on those orders, Petitioner did not
violate any enrollment requirements subjecting Petitioner to revocation. Therefore, I
reverse CMS’s determination to revoke Petitioner’s billing privileges.

I. Background

In 2003, Petitioner filed an application (Form CMS-855A) for enrollment in the Medicare
program as a home health agency (HHA). See CMS Exhibit (Ex.) 3. As part of that
application, Petitioner’s president, Mark Nord, signed a Certification Statement agreeing
to the following “Additional Requirements for Medicare Enrollment”:
I agree to abide by the Medicare laws, regulations and
program instructions that apply to [HHAs]. The Medicare
laws, regulations, and program instructions are available
through the Medicare contractor. I understand that payment
of a claim by Medicare is conditioned upon the claim and the
underlying transaction complying with such laws, regulations,
and program instructions (including, but not limited to, the
Federal anti-kickback statute and the Stark law), and on the
supplier’s compliance with all applicable conditions of
participation in Medicare.

CMS Ex. 3 at 7. CMS enrolled Petitioner as a Medicare provider.

In a December 10, 2014 initial determination, a CMS administrative contractor revoked
Petitioner’s Medicare billing privileges based on the following:

42 CFR 424.535(a)(1) Non-Compliance

With its authorized official’s signature on the Medicare
enrollment 855A application, TEHC, LLC agreed to abide by
Medicare laws, rules, and program instructions. TEHC failed
to abide by these Medicare laws, rules, and program
instruction when it submitted home health care services
without a valid order from a physician.

TEHC, LLC provided CMS with medical records of five
beneficiaries who received HHA services that were ordered
using Dr. Alfred Salas’ [National Provider Identification]
NPI. Dr. Salas reviewed the medical records of all five
beneficiaries and attested that the signatures on the referrals
and plans of care were not his. Additionally, Dr. Salas was
not a treating physician for any of the five beneficiaries
whose medical records he reviewed.

Petitioner (P.) Ex. 1 at 1. The initial determination notified Petitioner that it could submit
a corrective action plan and/or a request for reconsideration. P. Ex. | at 1-2.

Petitioner filed a corrective action plan on January 5, 2015, which CMS rejected on
January 28, 2015. P. Exs. 2, 3.

On February 1, 2015, Petitioner asked CMS to reconsider its determination to revoke
Petitioner’s Medicare billing privileges. Specifically, Petitioner asserted that it “has been
in compliance with the requirements for obtaining written and signed physician orders
and plans of care.” P. Ex. 4 at 4. Petitioner further stated that in 2014 Petitioner received
nine patient referrals from Dr. Salas, eight of whom Petitioner accepted for care. P. Ex. 4
at 5. At the time Petitioner received those referrals, Petitioner had previously received
referrals from other physicians at a practice called Mobile Doctors, the same practice
with which Dr. Salas was affiliated. P. Ex. 4 at 5. Petitioner followed its internal
procedures to screen Dr. Salas before accepting him patients. As stated in the
reconsideration request:

Therefore, [Petitioner] has policies and procedures requiring:
(1) verification of a physician’s current licensure status, (2)
verification of a current enrollment with Medicare, and (3)
absence of an [Office of the Inspector General] OIG
exclusion. Enclosed are copies of [Petitioner’s] physician
license and Medicare enrollment verification policies and
evidence that Dr. Salas (1) held and continues to hold a
current, unrestricted license to practice medicine in Florida,
(2) had and continues to have a current enrollment with
Medicare, and (3) has not been subject to an OIG exclusion.

P. Ex. 4 at 5; see also P. Ex. 4 at 17-24; P. Ex. 8. Petitioner also argued that it believed
Dr. Salas’ orders for HHA services were authentic because they were written on a
prescription pad that included his Drug Enforcement Administration (DEA) prescription
number. P. Ex. 4 at 5.

Petitioner asserted that it was in compliance with 42 C.F.R. § 424.22 (requirements for
home health services) because:

For each of the eight patients that were referred via signed
orders written on Dr. Salas’ prescription pads and accepted
for care, [Petitioner] obtained initial certifications, along with
the required face-to-face [physician] encounter documents, all
evidencing they were signed by Dr. Salas who was certifying
not only the need for HHA services but that the patients were
under his care. [Petitioner], therefore, complied with the
Medicare regulations for obtaining signed certifications and
face-to-face encounter forms. There simply is no basis for
[the CMS contractor] to assert that [Petitioner] could not rely
on the certifications provided by Dr. Salas.

The regulations related to the detailed referral merely require
a signature by a physician. For each of the eight patients that
were referred by Dr. Salas and accepted for care, [Petitioner]:
(1) received orders on a Mobile Doctors anti-forgery
prescription pad used for ordering [controlled drugs], by fax
from Mobile Doctors’ fax machine, which included Dr. Salas’
written name and NPI number, and which were signed and
dated; and, (2) obtained plans of care which included Dr.
Salas’ written name and were signed.

We have enclosed redacted copies of the physician orders,
face-to-face encounter forms, initial certifications and plans
of care that clearly reflect the fax transmission of these signed
locuments came from Mobile Physicians. We are providing
these documents to additionally demonstrate there is no
factual basis to allege [Petitioner] could have or should have
known that Dr. Salas was providing a false certification that
the patients were under his care.

P. Ex. 4 at 5-6 (emphasis in original) (internal citation omitted); see also P. Ex. 4 at 26-
47; P. Ex. 7.

In a February 18, 2015 reconsidered determination, CMS’s Center for Program Integrity
upheld the initial determination. CMS Ex. | at 2. The determination stated that CMS
reviewed the documents Petitioner submitted, but CMS did not think they were sufficient
to reverse the revocation:

Specifically, the submitted copies of the prescriptions and
plans of care for patients is not verifiable and do not correct
the cited grounds for this revocation. Also, there are no Part
B claims for the five beneficiaries in the case. The lack of
claims further supports the attestation that the signatures on
the referrals and plans of care were not the physician[’s].
Therefore, the proposed reconsideration is denied.

CMS Ex. | at 2.

Petitioner requested a hearing to dispute the revocation. In response to my
Acknowledgment and Pre-hearing Order (Order), CMS filed a brief (CMS Br.) and 12
exhibits as its pre-hearing exchange. Petitioner filed a brief (P. Br.) and 15 exhibits as its
pre-hearing exchange. Petitioner also filed a document entitled a motion to dismiss.
CMS filed a reply brief (CMS Reply Br.).
II. Decision on the Record

My Order advised the parties that they must submit written direct testimony for each
proposed witness and that an in-person hearing would only be necessary if the opposing
party requested an opportunity to cross-examine a witness. Order §{ 8-10; Civil
Remedies Division Procedures §§ 16(b), 19(b). CMS submitted written direct testimony
for one witness. CMS Ex. 6. Petitioner submitted written direct testimony for two
witnesses. P. Exs. 6, 11. Further, Petitioner requested a subpoena to compel the
testimony of Dr. Salas, an individual who authored a “Physician Attestation” and a
“Physician Statement” that CMS submitted as exhibits. P. Br. at 21; CMS Exs. 7, 9.

Petitioner also moved for dismissal of this case. Petitioner asserted that CMS failed to
meets its burden of showing a prima facie case to revoke Petitioner’s Medicare billing
privileges. Specifically, Petitioner argued that CMS did not identify any specific
Medicare enrollment statute, regulation, or enrollment application requirement that
Petitioner failed to follow. As stated by Petitioner:

In order for CMS to have met its initial burden, it would have
needed to produce evidence that Petitioner was not in
compliance with the requirements in 42 C.F.R., Part 424,
Subpart P or that Petitioner did not comply with the
application requirements contained in Chapter 15 of the
[Medicare Program Integrity Manual] MPIM or in the CMS
855 application instructions. CMS has produced no such
evidence.

Given that this case involves orders Petitioner received from
Dr. Salas and claims that Petitioner submitted for HHA
services based on Dr. Salas’ orders, the only pertinent
Medicare enrollment regulations within 42 C.F.R., Part 424,
Subpart P are: (i) 42 C.F.R. § 424.506(c), which requires the
reporting of NPI numbers on claims; (ii) 42 C.F.R. § 424.507,
which requires that orders for imaging tests, clinical
laboratory services, durable medical equipment, prosthetics,
orthotics, medical supplies, and home health services be from
a physician who has a current Medicare enrollment or who
has validly opted out of Medicare and include the ordering
physician’s legal name and NPI number on the claim form;
and (iii) 42 C.F.R. § 424.516(f), requiring the providers and
suppliers noted in (ii) to maintain documentation of orders on
file for seven years. There are simply no allegations that
Petitioner failed to have the ordering physician’s name or NPI
number on the claims that Petitioner failed to ensure that Dr.
Salas has a current Medicare enrollment when the services
were ordered, or that Petitioner failed to maintain the required
documentation related to orders.

Rather, CMS argues that Petitioner is required to have known
independently that Dr. Salas had an ongoing clinical
relationship with the patients he referred for HHA services.
Unfortunately, for CMS’s position, there is no legal support
for such an assertion. The Medicare enrollment statutes,
regulations, and other legal requirements do not require
providers or suppliers to assess and determine that the
physician who referred the patient actually has a clinical
relationship with the patient. On the contrary, the rules allow
for providers and suppliers to rely on a signed order, without
aving to question the legitimacy of the signature or clinical
relationship between the referring physician and the patient,
so long as the order is received from a Medicare-enrolled
physician.

P. Br. at 16-17.

Although Petitioner called this document a motion to dismiss, I interpret it as a motion
for a favorable decision on the record. This is because Petitioner initiated the present
case when it requested a hearing, and dismissal of that hearing request would result in
CMS’s reconsidered determination becoming binding on the parties. See 42 C.F.R.

§§ 498.25(b)(2), 498.40(a), 498.68. Petitioner obviously does not intend this result, but
rather seeks a favorable resolution without an in-person hearing and, if this cannot be
obtained, to have an in-person hearing to cross-examine witnesses. See P. Br. at 15-18,
21. Because, as explained below, I agree with Petitioner that the law and facts in this
case dictate reversal of the revocation, I issue this decision based on the written record.

CMS did not object to any of Petitioner’s exhibits. See Order § 7. Therefore, I admit
Petitioner’s Exhibits 1-15 into the record.

Petitioner objects to CMS Exhibits 6 through 9. Petitioner objected to admission of
CMS’s written direct testimony for a CMS employee (CMS Ex. 6) as well as the
statements Dr. Salas signed unless these individuals were subject to cross-examination.
P. Br. at 20-21. I overrule this objection since, as explained below, I am granting
Petitioner’s request for a favorable decision on the record. Therefore, cross-examination
is unnecessary.
Petitioner also objects to CMS Exhibit 8, which is comprised of documents related to a
site visit for Mobile Doctors that showed Mobile Doctors was no longer operating from
the address CMS had in its files, because the inspection occurred after the dates Petitioner
dealt with Mobile Doctors. P. Br. at 21. I overrule the objection because Mobile Doctors
plays a significant role in this case and CMS’s efforts to locate it during its inquiry into
Petitioner is relevant and accounts for the reason that no one from Mobile Doctors was
called as a witness for either party. Therefore, I admit CMS Exhibits 1-12 into the
record.

III. Issue

Whether CMS had a legitimate basis to revoke Petitioner’s Medicare billing privileges
based on Petitioner’s failure to comply with Medicare enrollment requirements under
42 CFR. § 424.535(a)(1).

IV. Jurisdiction

I have jurisdiction to decide the issue in this case. 42 C.F.R. §§ 498.3(b)(17), 498.5(1)(2);
see also 42 U.S.C. § 1395cc(j)(8).

V. Findings of Fact, Conclusions of Law, and Analysis!

The Social Security Act (Act) authorizes the Secretary of Health and Human Services
(Secretary) to promulgate regulations governing the enrollment process for providers and
suppliers. 42 U.S.C. §§ 1302, 1395cc(j). Under the Secretary’s regulations, a provider or
supplier that seeks billing privileges under the Medicare program must “submit
enrollment information on the applicable enrollment application. Once the provider or
supplier successfully completes the enrollment process . .. CMS enrolls the provider or
supplier into the Medicare program.” 42 C.F.R. § 424.510(a). CMS may revoke a
provider or supplier’s Medicare billing privileges for a variety of reasons including if it is
“determined not to be in compliance with the enrollment requirements described in
[section 424.535], or in the enrollment application applicable for its provider or supplier
type...” Id. § 424.535(a)(1) (2014).”

' My numbered findings of fact and conclusions of law are set forth in italics and bold
font.

> CMS amended 42 C.F.R. § 424.535(a)(1) effective February 3, 2015. 79 Fed. Reg.
72,500 (Dec. 5, 2014). Because the alleged conduct that serves as a basis for revocation
in this matter occurred before the effective date, I apply the 2014 version of 42 C.F.R.

§ 424.535(a)(1) here.
HHAs are providers for Medicare purposes. 42 U.S.C. § 1395x(u). The term “home
health services” is defined as “items and services furnished to an individual, who is under

the care of a physician . . . under a plan (for furnishing such items and
individual) established and periodically reviewed by a physician . . .”
Home health services are covered by Medicare only if “a physician . .

services to such
Id. § 1395x(m).
. certifies . . . that .

. . home health services . . . are or were required because the individual is or was confined

to his home . . . and needs or needed skilled nursing care... .” Id. §

also 42 U.S.C. § 1395n(a)(2)(A). The certify:
Medicare beneficiary’s medical status and, th

encounter with the individual. 42 C.F.R. § 424.22(a); Medicare Bene

395f(a)(2)(C); see
ing physician is required to know the
erefore, there must be a face-to-face

fit Policy Manual,

CMS Pub. 100-102, Ch. 7 (Home Health Services), § 30.5.1.1. The face-to-face

encounter must be “related to the primary reason the patient requires

services... .” 42 C.F.R. § 424.22(a)(1)(v).

Home health services must be furnished while the individual is under

physician, and a physician must establish and

ome health

the care of a
an of care for

periodically review a p

furnishing the services. Id. § 424.22(a)(iii), (iv). A physician and HHA must review a
Medicare beneficiary’s plan of care at regular intervals. Jd. § 484.18(b). Also, HHAs are
required to “promptly alert the physician” to significant changes that suggest a need to

alter the plan of care. Jd. HHAs consult with

the individual’s physician to obtain

approval of any “additions or modifications to the original plan” of care. Id. § 484.18(a).

1. Petitioner received nine referrals faxed from Mobile Doctors purporting to be
orders from Dr. Salas for home health services to be rendered to nine patients,
Petitioner confirmed that Dr. Salas was a licensed physician who was enrolled
in Medicare, and Petitioner sought reimbursement from Medicare for the home
health services it provided to eight of these patients based on the signed orders,
face-to-face encounter forms, and care plans bearing Dr. Salas’ signature

received from Mobile Doctors.

Petitioner receives an average of 80 patient re
March 2013, physicians from a practice calle

Doctors faxed Petitioner orders from Dr. Sala:
related to five patients identified by CMS as tl

When Petitioner received the orders from Mo
policy and confirmed that Dr. Salas was enrol

errals a month. P. Ex. 69/4. Starting in
Mobile Doctors commenced referring

patients to Petitioner. P. Ex. 6/5. Between April 2, 2014, and July 3, 2014, Mobile

s to provide home health services to nine

patients. P. Ex. 6 4 6; P. Ex. 11 § 6; see also P. Ex. 7 at 2, 4-7 (copies of signed orders

e basis for revocation).

bile Doctors, Petitioner followed its office
led in Medicare, was not excluded by the

Office of the Inspector General, and was licensed to practice medicine in the state of

Florida. P. Ex. 11 §§ 3-5; see also P. Ex. 6 9
patients for which Mobile Doctors provided o:

7, 8. Petitioner accepted eight of the nine
rders and, for those eight patients,

Petitioner provided Mobile Doctors with a face-to-face encounter form. P. Ex. 11 4/7.
Petitioner received signed face-to-face encounter forms faxed back from Mobile Doctors
with Dr. Salas’ signature on them. P. Ex. 11 47; see also P. Ex. 7 at 10, 12-15 (copies of
signed face-to-face encounter forms related to five patients identified by CMS as the
basis for revocation).

Petitioner also sent plans of care for the eight accepted patients to Mobile Doctors and
Mobile Doctors faxed back the plans of care with Dr. Salas’ signature on them. P. Ex. 11
4 8; see also P. Ex. 7 at 18, 21-25 (copies of signed plans of care related to five patients
identified by CMS as the basis for revocation).

Petitioner’s practitioners and administrative staff generally have contact with referring
physicians, which is sometimes oral or in writing, and Petitioner provided documentation
of communication with Dr. Salas concerning three of the five patients at issue in this
case. P. Ex. 11 4 9; P. Ex. 14.

During a CMS investigation into the number of HHA referrals Dr. Salas made in 2014,
Dr. Salas provided a written statement that he never treated five of the patients that
Mobile Doctors referred to Petitioner. CMS Ex. 6 §§ 7-8, 14-16; CMS Ex. 9 at 1.
Petitioner also reviewed the copies of orders, face-to-face encounter forms, and plans of
care for those patients provided by Petitioner and asserted that the physician signatures
purporting to be his were in fact not his. CMS Ex. 9 at 2-34. Dr. Salas stated that he
never authorized anyone to create a stamp with his name and NPI on it. CMS Exs. 7, 9.
CMS’s inquiry showed that according to Medicare records, Dr. Salas never billed
Medicare for seeing two of the five patients upon which the revocation in this case is
based. CMS Exs. 10, 11.

2. CMS did not have a legitimate basis to revoke Petitioner’s Medicare billing
privileges because Petitioner did not fail to comply with any specific enrollment
requirement when it erroneously submitted Medicare claims for home health
services that it reasonably believed were ordered by Dr. Salas.

CMS may revoke a supplier who has failed to comply with enrollment requirements in
section 424.535 of the regulations or in the supplier’s enrollment application. 42 C.F.R.
§ 424.535(a)(1). On the Medicare enrollment application that HHAs must sign,
Petitioner had to certify that it:

[A]gree[s] to abide by the Medicare laws, regulations and
program instructions that apply to [home health agencies].
The Medicare laws, regulations, and program instructions are
available through the fee-for-service contractor. I understand
that payment of a claim by Medicare is conditioned upon the
claim and the underlying transaction complying with such
laws, regulations, and program instructions (including, but
10

not limited to, the Federal anti-kickback statute and the Stark
law), and on the supplier’s compliance with all applicable
conditions of participation in Medicare.

CMS Ex. 2 at 49.

CMS argues that, based on the certification statement signed by providers, providers must
adhere to all Medicare laws, regulations, and program manual provisions, and CMS may
revoke providers for violating any of those rules. In the present case, CMS argues that
Petitioner did not obtain a proper physician certification related to five patients. CMS Br.
at 2, 13; CMS Reply at 2-3. However, CMS’s position is contrary to a recent decision.
Relevant excerpts from that decision are as follows:

We find, as detailed in the following section, that CMS has
consistently treated section 424.535(a)(1) as inapplicable to
mere errors in claiming and has stated that its authority to
revoke for inaccurate billing is set out in other provisions. We
further conclude in the following section that erroneous
billing does not constitute noncompliance with enrollment
requirements.

The revocation regulations specify certain “reasons for
revocation” in section 424.535(a). CMS stated, in the
preamble to the proposed rule adopting the revocation
provisions, that it intended to consider various factors in
applying the reasons, including balancing program and
beneficiary risk and beneficiary access to care. 71 Fed. Reg.
20,754, 20,761 (Apr. 21, 2006). CMS explained that the
revocation reasons were generally similar to reasons that
initial enrollment could be denied. Jd. Under section
424.535(a)(1), CMS contemplated that a provider might face
revocation if it is determined “to be out of compliance with
the Medicare enrollment requirements outlined in subpart P
including the failure to report changes to enrollment
information timely or failure to adhere to corrective action
plansi.y” Jd. The Medicare Program Integrity Manual (MPIM)
instructs contractors about when to use section 424.535(a)(1)
as the reason for revocation, such as when a provider no
longer has a business location or has not paid assessed user
fees. MPIM, Ch. 15, § 15.27.2.A (eff. Jan. 28, 2014). Other
appropriate situations for use of this provision include, among
11

others, lack of appropriate license, failure to meet the
regulatory requirement for the relevant specialty, lack of valid
social security numbers, failing to submit all required
documentation within 60 days of being notified to submit an
enrollment application, and otherwise not meeting “general
enrollment requirements.” Jd. Although the circumstances
listed in the MPIM are not necessarily exclusive, it is
noteworthy that the MPIM provides no guidance about any
situation in which submission of a claim containing incorrect
information would be a reason for a contractor to revoke
under section 424.535(a)(1).

Neither the plain language of section 424.535 (read as a
whole) nor the regulatory history described above
communicates that simple error on one or more claims would
potentially trigger revocation under section 424.535(a)(1) for
noncompliance with requirements for the content of claims.
Thus, we find no basis for concluding that section
424.535(a)(1) was intended to encompass the filing of
erroneous claims, without more, as a ground for revocation.

On the other hand, while we do not decide here the precise
scope of section 424.535(a)(1), we have concerns about
CMS’s assertions that (1) every provision contained
anywhere in subpart P constitutes a revocable enrollment
requirement or (2) that the certification statement in
enrollment applications converts every Medicare regulation
and instruction into a revocable enrollment requirement.
CMS relied on these assertions to argue that failing to include
the correct NPI in Proteam’s claims in violation of section
424.507(b)(1) (in subpart P) necessarily proved that Proteam
was noncompliant with an enrollment requirement. We do
not find support for the position taken by CMS.

First, CMS has not explained how the language of section
424.535(a)(1) can bear such expansive weight without
rendering much of the regulatory scheme for enrollment and
revocation virtually meaningless. As Proteam points out,
there would be little sense to the listing of most of the specific

12

grounds for revocation other than 424.535(a)(1), if that were
the intent. We generally do not read one provision of a
regulation in a manner that makes others superfluous where
that reading can be avoided.

Moreover, section 424.535(a)(1) does not state that it applies
to noncompliance with any provision contained in subpart P.

We are also not persuaded that the duty undertaken by a
provider in certifying that it will comply with Medicare
requirements amounts to acknowledging that any
noncompliance with any requirement in the submission of a
claim may result in revocation as CMS contends here. The
certification does clearly require the applicant to agree to
abide by “the Medicare laws, regulations, and program
instructions” applicable to its provider type. CMS Ex. 20, at
3. The certification also calls for an acknowledgment that
“payment of a claim by Medicare is conditioned” on
compliance. Jd. The certification statement does not,
however, inform the applicant that submission of a claim
inconsistent with any law, regulation or instruction, without
more, may result in revocation of billing privileges as
opposed to nonpayment of the claim.

Proteam Healthcare Inc., DAB No. 2658, at 7, 8, 9-10, 11, 12 (2015).

Based on a review of the record in this case, I conclude that it is sufficiently similar to
Proteam to compel reversal of the revocation. The basis for revocation in the
reconsidered determination was that Petitioner billed Medicare for home health services
without a valid physician order in five claims. CMS Ex. | at 1-2. The requirement that
an HHA have a physician’s order comes from 42 C.F.R. § 424.507, which was the same
section of the regulations that was at issue in Proteam. Further, in both cases, CMS made
arguments that the additional enrollment requirement provision in the certification
statement of the enrollment application authorized revocation. Finally, it is significant
that CMS did not allege fraud on the part of the provider in either Proteam or this case.
CMS Br. at 2 n.1; CMS Reply Br. at 3.

Because there is no allegation of fraud, I do not need to resolve whether Dr. Salas did or
did not sign the physician orders that Mobile Doctors sent to Petitioner concerning the
five patients in question in this case. I conclude that even if Dr. Salas did not sign the
orders for home health services in question in this case, Mobile Doctors provided those

13

orders to Petitioner by fax. Petitioner reasonably concluded, after checking that Dr. Salas
was enrolled in Medicare and a licensed physician, that he ordered the home health
services on an anti-forgery prescription that displayed Dr. Salas’ DEA number.

Petitioner also followed-up by faxing Mobile Doctors forms confirming face-to-face
examinations between Dr. Salas and the five patients as well and plans of care for the
patients, which Mobile Doctors returned with Dr. Salas’ signature. To the extent that
Petitioner billed Medicare for home health services that Dr. Salas did not order, I
conclude that this was done in error based on documents received from Mobile Doctors.
As made clear in Proteam, a billing error, without more, is insufficient to support
revocation based on 42 C.F.R. § 424.535(a)(1). DAB No. 2658, at 10.

VI. Conclusion

For the reasons stated above, I reverse CMS’s determination to revoke Petitioner’s
Medicare billing privileges.

/s/
Scott Anderson
Administrative Law Judge

